UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
BRONTIE O'NEAL,

                                   Plaintiff,
                                                                  ORDER
                 -against-                                        18-CV-5506(JFB)(GRB)
                                                                               FILED
AUSTIN J. MCGUIRE, RYAN HOGAN,                                             IN Cl.. ERK'S CF FICE
                                                                      U.S. 01s·r RlCT COURT E.D.N.Y.
GREGORY SCHAEFER,

                                   Defendants.
                                                                      *      MAY 06 2019           *
-----------------------------------------------------X                LONG ISLAND OFFICE
JOSEPH F. BIANCO, District Judge:

        On September 4, 2018, then-incarcerated pro se plaintiff Brontie O 'Neal ("plaintiff')

filed his thirteenth informa pauperis civil rights complaint pursuant to 42 U.S.C. § 1983

("Section 1983 ") in this Court. 1 Accompanying the complaint is an application to proceed in

forma pauperis. However, because plaintiff has already accumulated "three strikes" pursuant to

28 U.S.C. § 191 S(g), and has not alleged that he is "under imminent danger of serious physical

injury," his application to proceed in forma pauperis is denied. Plaintiff is directed to pay the

$350.00 filing fee within fourteen (14) days of the date of this Order, and a failure to do so will




1
  See O'Neal v. Spota, et al., 16-CV-00579 (JFB)(GRB) (complaint dismissed for failure to state
a claim for relief), a.ff'd, 0 'Neal v. Spota,l 7-PR-3334 (2d Cir., Dec. 6, 2018); O'Neal v. Ewald et
al., 16-CV-4318 (JFB)(GRB) (consolidated with 18-CV-3696); O'Neal v. Yeaman, et al., 16-
CV-5270 (JFB)(GRB) (complaint dismissed pursuant to 28 U.S.C. §§ l 915(e)(2)(B)(ii)-(iii),
1915A(b) and case closed pursuant to Fed. R. Civ. P. 41(b)); O'Neal v. Brown, et al., 16-CV-
6498 (JFB)(GRB) (complaint and amended complaint dismissed pursuant to 28 U.S.C. §§
1915(e)(2)(B)(ii)-(iii), 1915A(b)); O'Neal v. Grasneck, et al., 16-CV-6967 (JFB)(GRB)
(withdrawn); 0 'Neal v. Iannucci, et al., 17-CV-1062(JFB)(GRB) (complaint dismissed pursuant
to Fed. R. Civ. P. 41(b)); O'Neal v. People ofthe State ofNY., 17-CV-1063 (JFB)(GRB)
(complaint dismissed pursuant to Fed. R. Civ. P. 4l(b)); O'Neal v. Verizon Wireless, et al., 17-
CV-4879 (JFB) (GRB) (complaint dismissed pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii),
1915A(b)); 0 'Neal v. Spota, et al., 17-CV-5023 (JFB)(GRB) (consolidated with 17-CV-4879);
0 'Neal v. Easthampton Town P.D., et al., l 7-CV-5024 (JFB)(GRB) (consolidated with 17-CV-
4879); O'Neal v. Brown et al., 18-CV-784 (LDH)(LB) (transferred to the W.D.N.Y.); O'Neal v.
Ewald, 18-CV-3696 (JFB)(GRB) (consolidated with 16-CV-4318).
                                                         I
lead to the dismissal of his claims without further notice and judgment shall enter. Plaintiff is

advised that his payment of the filing fee does not exempt him from the requirements of 28

U.S.C. § 191 SA and the Court is required to dismiss a complaint if the action is frivolous or

malicious; fails to state a claim upon which relief may be granted; or seeks monetary relief

against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B) (i)-(iii); 28

U.S.C. § 1915A(a)-(b).

                                            DISCUSSION

         Section 191 S(g), often referred to as the "three strikes" rule, provides:

         In no event shall a prisoner bring a civil action ... under this section if the
         prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
         facility, brought an action or appeal in a court of the United States that was
         dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
         upon which relief may be granted, unless the prisoner is under imminent danger
         of serious physical injury.

28   u.s.c. § 191 S(g).
         Here, plaintiff has at least four disqualifying actions: 0 'Neal v. Spota, et al., 16-CV-

00579(JFB)(GRB), 0 'Neal v. Verizon, et al., 16-CV-4879(JFB)(GRB), and O 'Neal v. Spota, et

al., 16-CV-5023(JFB)(GRB), and O 'Neal v. Easthampton Town P.D. et al., 17-CV-

5024(JFB)(GRB).2 Moreover, plaintiff does not allege any facts indicating that he faces

"imminent danger of serious physical injury." Chavis v. Chappius, 618 F.3d 162, 167 (2d Cir.




2 The Court properly counts the dismissal of plaintiffs claims in the cases bearing docket
numbers 17-CV-5023 and 17-CV-5024 as "strikes" even though plaintiff's claims were
consolidated with the complaint assigned 17-CV-4879 and dismissed in a single order. See
Akassy v. Hardy, 887 F .3d 91, 96 (2d Cir. 2018) (rejecting contention that four consolidated
appeals should be counted as a single strike) (citing Palmer v. New York State Dept. ofCorr.,
342 F. App'x 654, 655-56 (2d Cir. 2009) ("Palmer's three separate [district court] filings that
were each dismissed for failure to state a claim ... constitute three 'prior occasions' where
Palmer has 'brought' actions dismissed for failure to state a claim[,] 28 U.S.C. § 191 S(g)," and
thus 'count as strikes. The [district] court's act ofconsolidating the three cases did not convert
the dismissals into a single strike."')) (emphasis added by Akassy, 887 F.3d at 96).
                                                   2
2010). To satisfy the requirement of imminent danger of serious physical injury under 28

U.S.C. § 1915(g), a plaintiff must "reveal a nexus between the imminent danger [he] alleges and

the claims [he] asserts." Pettus v. Morgenthau, 554 F.3d 293, 298 (2d Cir. 2009). When a

court considers whether such a nexus exists, the court must consider: ( 1) whether the imminent

danger of injury alleged is ''fairly traceable to the unlawful conduct asserted in the complaint";

and (2) "whether a favorable judicial outcome would redress that injury." Id. at 298-99

(emphasis in original). The imminent harm must also exist at the time the complaint is filed.

Harris v. City ofN. Y., 607 F.3d 18, 24 (2d Cir. 2010).

        Here, plaintiff does not allege any facts that the Court can reasonably construe to support

a finding that plaintiff was under imminent danger of serious injury at the time he filed this

action. Rather, plaintiffs sparse complaint complains generally that the defendants violated

plaintiffs Fourth Amendment rights in connection with the evidence against him in the

underlying state criminal case. Upon careful review of the complaint, the Court finds no

conduct alleged that rises to a level where an imminent danger of serious harm exists to plaintiff.

Wholly absent are any allegations suggesting that, at the time the complaint was filed, plaintiff

was in imminent danger of serious harm. Accordingly, given plaintiffs history of vexatious

litigation, and in the absence of any claim concerning a danger of imminent serious physical

injury, plaintiff is now barred from filing this case informa pauperis and his application is thus

denied. Plaintiff is directed to pay the $350.00 filing fee within fourteen (14) days of the date of

this Order, and a failure to do so will lead to the dismissal of this action without further notice

and judgment shall enter.

                                          CONCLUSION

       For the reasons set forth above, plaintiffs application to proceed informa pauperis is

denied. Plaintiff is directed to pay the $350.00 filing fee within fourteen (14) days of the date of

                                                  3
this Order, and failure to do so will lead to the dismissal of his claims without prejudice and

without further notice and judgment shall enter. Plaintiff is advised that his payment of the

filing fee does not exempt him from the requirements of28 U.S.C. § 1915A.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and therefore in forma pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.
                                                             /s/ Joseph F. Bianco
Dated:    May _1_, 2019
         Central Islip, New York




                                                4
